Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered July 14, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s motion to withdraw his guilty plea. Defendant’s protestations of coercion and innocence were conclusory and contradicted by the record, which establishes the plea was knowing, intelligent and voluntary (see, People v Fiumefreddo, 82 NY2d 536; People v Frederick, 45 NY2d 520).
Defendant’s motion to suppress the lineup identification was properly denied. Defendant was lawfully arrested based on statements made by other participants in the crime (People v McCann, 85 NY2d 951), and the lineup procedure was fair and not unduly suggestive (People v Chipp, 75 NY2d 327, cert denied 498 US 833).
*261We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.